DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Asaf Batelman on 3/30/22.
The application has been amended as follows: 
Claim 1 has been replaced with the following:
1.	(Currently amended) A soldering material (1) for active soldering of a metallization (3) to a carrier layer (2) comprising ceramics, wherein the soldering material comprises copper and is essentially silver-free, the soldering material (1) being
- 64 wt.% copper, 34 wt.% manganese and 2 wt.% titanium,
- 69 wt.% copper, 13 wt.% tin, 16 wt.% indium and 2 wt.% titanium,
- 66 wt.% copper, 16 wt.% tin, 16 wt.% manganese and 2 wt.% titanium,
- 66 wt.% copper, 16 wt.% indium, 16 wt.% manganese and 2 wt.% titanium or
- 69 wt.% copper, 12 wt.% tin, 7 wt.% manganese, 10 wt.% indium and 2 wt.% titanium.



Claim 11 has been replaced with the following:
11.	(Currently amended) A method for bonding a metallization (3) to a carrier layer (2), comprising a soldering material (1) being essentially
- 64 wt.% copper, 34 wt.% manganese and 2 wt.% titanium,
- 69 wt.% copper, 13 wt.% tin, 16 wt.% indium and 2 wt.% titanium,
- 66 wt.% copper, 16 wt.% tin, 16 wt.% manganese and 2 wt.% titanium,
- 66 wt.% copper, 16 wt.% indium, 16 wt.% manganese and 2 wt.% titanium or
- 69 wt.% copper, 12 wt.% tin, 7 wt.% manganese, 10 wt.% indium and 2 wt.% titanium, wherein bonding is realized at a soldering temperature of less than 850 °C.

Allowable Subject Matter
Claims 1, 8, 10, 11, and 14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KILEY S STONER/Primary Examiner, Art Unit 1735